       Case 1:02-cr-00743-CM Document 438 Filed 01/21/20 Page 1 of 2



                    IN THE UNITED DISTRICT COUR'('.,·       --_:·:., _:·., ... ·;-.:.:;... .:... ::.:......:·:,_ ·•   ..
                                                         TJ.                 l                                             II
               FOR THE SOUTHERN DISTRICT OF NE1 {~R~~,~~.;J:f                                                              :I
                                                       d : -:·;. "~·-~·:~J- ::~r:~4\~              r,~:~ ~ ,,, .-::

UNITED STATES OF AMERICA

    vs.
                                           No. 1:02 CR 743-7

PETER GOTTI,                               MOTION FOR BOP SUBMISSION

          Defendant

    The defendant, by his counsel, respectfully shows the Court that:

     1. The Court on December 13, 2019 (Doc. 429) ordered the BOP to

       provide information/ documentation on "the current position of the

       Bureau of Prisons on this matter," i.e. the then pending motion for

       compassionate release (Doc. 412).

     2. From the January 15, 2020 order (Doc. 435) denying the motion for

       compassionate release, it is apparent that the BOP responded to the

       December 13, 2019 order.

     3. We were not copied on the BOP's response and would like to see it to

       aid in a future new motion to be filed perhaps later in 2020 depending

       on the defendant's health situation.
        Case 1:02-cr-00743-CM Document 438 Filed 01/21/20 Page 2 of 2



     WHEREFORE the defendant respectfully prays the Court for a copy of

whatever was submitted by the BOP, or perhaps by the Government for the

BOP, pursuant to the Court's order of December 13, 2019.

                                   Respectfully submitted,

                                   /s/ James B. Craven III
                                   James B. Craven III
                                   Attorney for the Defendant
                                   NC State Bar 997
                                   Attorney for Peter Gotti
                                   P.O. Box 1366
                                   Durham, NC 27702
                                   (919)688-8295
                                   JBC64@MINDSPRING.COM




                         CERTIFICATE OF SERVICE

     I have this day served Government counsel electronically:

     Jun Xiang, Esquire
     Assistant United States Attorney
     One St. Andrew's Plaza
     New York, NY 10007
     Jun.Xiang@usdoj.gov

     This 16th day of January 2020.
                                         Is/ James B. Craven III
                                         James B. Craven III




                                                                        2
